THE COURT.
This canse was heard and decided at the January, 1901, term of this court. A rehearing was granted at a subsequent term. Upon the reargument, counsel for appellee for the first time called the attention of the court to the record, which discloses that the appeal-bond was not filed within the statutory period of twenty days after the term at which the judgment was rendered. An examination of the record shows the objection to be well taken. The appeal-bond was filed October 27, 1901—more than twenty days after the adjournment of the term at which the judgment was rendered. This court, therefore, is without jurisdiction.
The delay in calling the court’s attention to this matter is inexcusable, and, did the law permit, this court would be justified, under the circumstances, in regarding the delay as a waiver of the objection. This court, however, has repeatedly held that the filing of an appeal-bond within the time limited by the statutes is a jurisdictional requisite of an appeal. Putnam v. Putnam, 3 Ariz. 182, 24 Pac. 320; Ruff v. Hand, 3 Ariz. 175, 24 Pac. 257. We have no discretion in the matter, but must dismiss the appeal, and it is so ordered.